UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6109


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAHEEM MAJEED, a/k/a Mitch,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:11-cr-00685-CMC-6;
3:15-cv-02396-CMC)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raheem Majeed, Appellant Pro Se. Stacey Denise Haynes, Stanley D. Ragsdale, John
David Rowell, Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raheem Majeed appeals the district court’s order dismissing his Fed. R. Civ. P.

60(b) motion * as an unauthorized successive 28 U.S.C. § 2255 (2012) motion. Our

review of the record confirms that Majeed sought successive § 2255 relief without

authorization from this court, and we therefore hold that the district court properly

dismissed the motion for lack of jurisdiction.    28 U.S.C. §§ 2244(b)(3)(A), 2255(h)

(2012). Thus, we affirm the district court’s order. See United States v. McRae, 793 F.3d

392, 400 (4th Cir. 2015).

      We construe Majeed’s notice of appeal and informal brief as an application to file

a second or successive § 2255 motion. United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003). In order to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on newly discovered evidence sufficient to establish

that no reasonable factfinder would have found the movant guilty of the offense, or a new

rule of constitutional law that the Supreme Court has made retroactive to cases on

collateral review. 28 U.S.C. § 2255(h)(1)-(2). Majeed’s claims do not satisfy either of

these criteria. Therefore, we deny authorization to file a successive § 2255 motion. We

dispense with oral argument because the facts and legal contentions are adequately




      *
        Majeed also moved for relief under 18 U.S.C. § 3742(a) (2012). As the district
court noted, Majeed cannot rely on that section because he failed to timely notice an
appeal as required by it.


                                           2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3